The Supreme Court affirmed the judgment of the Court of Common Pleas on May 26th, 1884, in the following opinion,
Per Curiam:
The plaintiff seeks to repudiate a parol exchange of lands made twenty years ago. Possession was taken in pursuance of this exchange thereafter, and has been continuously maintained. The land then taken by the plaintiff was dedicated' to public use as streets or public highways. It was accepted'' as such and ever since has been so used. The plaintiff cannot now restore the land thus dedicate]. It is therefore in no condition to rescind the contract. To take from the defendants the lands which they acquired without any return of those which they yielded up would work a gross fraud upon them. . The evidence of authority to make the exchange was sufficient to go to the jury, and it was properly submitted. There is no error in the rulings relating to the admission and ¡ rejection of evidence.
Judgment affirmed.